Citation Nr: 1015051	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  03-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a left shoulder 
disability as secondary to the service-connected right 
shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In February 2007 the Board issued a decision denying service 
connection for the claimed left shoulder disability on a 
direct or presumptive basis; the Board's action remanded the 
issue of service connection on a secondary basis for further 
development.

The Board once again remanded the case in June 2009.  The 
claims files have since been returned to the Board for 
further appellate action.


FINDING OF FACT

The Veteran's left shoulder disability was not caused or 
permanently worsened by his service-connected right shoulder 
disability.


CONCLUSION OF LAW

Left shoulder disability is not proximately due to or the 
result of service-connected right shoulder disability.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left shoulder 
disability as secondary to his service-connected right 
shoulder disability.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In August 2006 the RO sent the Veteran a letter informing him 
of the evidence required to substantiate a claim for service 
connection, the evidence and information that he should 
submit, and the assistance that VA would provide to obtain 
evidence on his behalf; the letter also discussed the 
disability-rating and effective-date elements.  In June 2009 
he was informed of the elements and evidence required 
specifically to support a claim for secondary service 
connection.  Although the Veteran was not provided complete 
notice until after the initial adjudication of the claim, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

Further, as explained below, the Board has determined that 
secondary service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  The Board 
previously reviewed the file, determined that the VA 
examinations of record were inadequate, and remanded the case 
for the purpose of affording the Veteran an appropriate VA 
examination.  The Veteran was afforded a VA examination in 
September 2009.  The Veteran has not asserted the VA 
examination was inadequate in any way, and the competency of 
a VA examiner is presumed, absent a showing of some evidence 
to the contrary.  See Hilkert v. West, 12 Vet. App. 145 
(1999).  The Board accordingly finds the originating agency 
has substantially complied with the requirement for 
examination articulated in the Board's remand.  See Dymant v. 
West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not identified any outstanding evidence that 
should be obtained before the Board adjudicates the case, nor 
is the Board aware of any such evidence.

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will therefore address the merits of the claim.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the Board has previously denied entitlement 
to service connection on a direct or presumptive basis.  The 
following discussion is related specifically to the question 
of entitlement to service connection on a secondary basis.

The Veteran is shown to have degenerative joint disease (DJD) 
of the left shoulder with chronic calcific tendonitis, as 
documented in the report of a VA examination in April 2006.  
He is also service-connected for DJD of the right shoulder.

The Board remanded the case in June 2009 for the specific 
purpose of affording the Veteran a VA examination and 
obtaining a medical opinion as to whether his claimed left 
shoulder disability is etiologically related to the service-
connected right shoulder disability.  In compliance with the 
Board's remand the Veteran underwent a VA examination in 
September 2009.

The examination in September 2009 was performed by a VA 
physician who reviewed the claims files and noted the 
Veteran's subjective history.  The Veteran asserted he began 
to have symptoms in both shoulders at approximately the same 
time in the 1960s; he also provided a subjective account of 
his symptoms from service to the present time.  The examiner 
performed a physical examination of both shoulders and 
recorded clinical impressions in detail.  The examiner 
diagnosed DJD of both shoulders, but stated there is no 
evidence the Veteran used his left upper extremity more than 
the right upper extremity or that he favored the right upper 
extremity.  There is also no evidence the Veteran has had a 
recurrent injury to the left shoulder caused by overuse of 
the left shoulder due to inability to use the right upper 
extremity.  Finally, X-rays show bilateral DJD that is 
comparable in both glenohumeral joints.  Taking all these 
factors into account, there is no medical basis to indicate 
that the left shoulder disorder was caused of permanently 
worsened by the service-connected right shoulder disability.  
Therefore, in the examiner's opinion, it is less likely than 
not that the Veteran's left shoulder disorder was caused or 
permanently worsened by his service-connected right shoulder 
disability.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Moreover, there is no contrary medical 
opinion of record.  

The evidence of a nexus between the Veteran's service-
connected right shoulder disability and his left shoulder 
disability is limited to the veteran's own statements.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the Veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Service connection for a left shoulder disability as 
secondary to the service-connected right shoulder disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


